PER CURIAM: *
Court-appointed counsel for Kent L. Clark has moved for leave to withdraw and *564has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the brief, Clark’s response, and the record discloses no nonfrivolous issues for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *564published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.